United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3865
                                   ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       *    Appeal from the United States
      v.                               *    District Court for the Eastern
                                       *    District of Missouri.
Kevin Scott Miller,                     *
                                       * [UNPUBLISHED]
            Defendant - Appellant.     *
                                  ___________

                             Submitted: May 27, 2008
                                Filed: May 30, 2008
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       The United States Supreme Court granted certiorari in this case, vacated the
judgment, and remanded the case to our court for further proceedings. We now vacate
the opinion and judgment we entered in this case and remand to the district court for
resentencing in light of the United States Supreme Court decision in Begay v. United
States, __ U.S. __, 128 S. Ct. 1581 (2008).
                        ______________________________